UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 10-Q (Mark One) /X/ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2008 OR / / TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF FOR THE TRANSITION FROM TO . COMMISSION FILE NUMBER 000-52435 VANITY EVENTS HOLDING, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 43-2114545 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 43 West 33 rd Street, Suite 600, New York, NY 100001 (Address of principal executive offices) (Zip code) Issuer's telephone number: (212) 695-7850 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes /X/ No / / Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company T Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes / / No / / 1 APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date:As of October 31, 2008, there were 27,369,807outstanding shares of the Registrant's Common Stock, $.0001 par value. 2 PART I FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Page Financial Statements Balance Sheets as ofSeptember 30, 2008 (Unaudited) and December 31, 2007 F-2 Statements of Operations for the nine months ended September 30, 2008 and2007,and August 25, 2004 (inception) to September 30, 2008 (unaudited) F-3 Statements of Operations for the three months ended September 30, and2007 (unaudited) F-4 Statement of Stockholders’ Equityfor the period August 25, 2004 (inception) to September 30, 2008 (unaudited) F-5 Statements of Cash Flows for the nine months ended September 30, 2008 and 2007, and August 25, 2004 (inception) to September 30, (unaudited) F-6 Notes to Financial Statements F-7 - F-12 F-1 VANITY EVENTS HOLDING, INC. (A Development Stage Company) BALANCE SHEETS Unaudited September 30, December 31, 2008 2007 ASSETS CURRENT ASSETS Cash and cash equivalents $ 5,777 $ 4,825 Accounts receivable 23,514 0 Inventory 2,150 0 Total current assets 31,441 4,825 OTHER ASSETS Trade mark 4,996 4,800 Photographs 44,422 44,422 Total other assets 49,418 49,222 TOTAL ASSETS $ 80,859 $ 54,047 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ 32,854 $ 0 Total current liabilities 32,854 0 LONG-TERM LIABILITIES Loans payable-shareholders 245,939 53,428 Total long-term liabilities 245,939 53,428 STOCKHOLDERS’ EQUITY (DEFIENCY) Preferred stock authorized 5,000,000 shares, $.0001 par value each. AtSeptember 30, 2008 and December31, 2007 there are no shares outstanding 0 0 Common stock authorized 100,000,000 shares, $.0001 par value each. At September 30, 2008 and December31, 2007there are 27,369,807 and 26,746,207 shares outstanding, respectively 2,736 2,674 Additional paid in capital 755,764 745,826 Deficit accumulated during the development stage (956,434 ) (747,881 ) Total stockholders’ equity (defiency) (197,934 ) 619 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 80,859 $ 54,047 The accompanying notes are an integral part of these statements. F-2 VANITY EVENTS HOLDING, INC. ( A Development Stage Company) STATEMENTS OF OPERATIONS Unaudite For the nine months ended August 25, 2004, (inception) to September 30, September 30, 2008 2007 2008 Revenue $ 53,015 $ 9,833 $ 183,771 Cost of Sales Model and make-up cost 390 0 64,545 Gross profit 52,625 9,833 119,226 Operating Expenses Salaries 42,140 20,315 107,601 Selling, general and administrative 219,038 16,480 969,653 Total operating expenses 261,178 36,795 1,077,254 Net loss from operations (208,553 ) (26,962 ) (958,028 ) Other income-interest 0 0 1,594 Net loss $ (208,553 ) $ (26,962 ) $ (956,434 ) Basic and diluted lossper common share $ (.01 ) $ (.00 ) $ (.05 ) Weighted average shares outstanding 26,815,496 26,523,934 21,244,559 The accompanying notes are an integral part of these statements F-3 VANITY EVENTS HOLDING, INC. ( A Development Stage Company) STATEMENTS OF OPERATIONS Unaudited For the three monthsended September 30, 2008 2007 Revenue $ 23,639 $ 0 Operating Expenses Salaries 40,733 0 Selling, general and administrative 125,364 2,991 Total operating expenses 166,097 2,991 Net loss from operations (142,458 ) (2,991 ) Other income (expenses)-interest 0 0 Net loss $ (142,458 ) $ (2,991 ) Basic and diluted lossper common share $ (.01 ) $ (.00 ) Weighted average shares outstanding 26,954,075 26,746,207 The accompanying notes are an integral part of these statements F-4 VANITY EVENTS HOLDING, INC. ( A
